Citation Nr: 0909064	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-26 771	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for a bilateral leg 
disability.

3.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel

INTRODUCTION

The Veteran had active military service from February 1943 to 
January 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2007 rating decision in which the RO denied 
service connection for flat feet, for a bilateral leg 
disability, and for a bilateral knee disability.  The Veteran 
filed a notice of disagreement (NOD) in March 2007, and the 
RO issued a statement of the case (SOC) in July 2007.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in August 2007.

In February 2009, a Deputy Vice Chairman of the Board granted 
the Veteran's motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 
38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished. 

2.  Although the Veteran appears to assert that he had feet 
problems in service,  there is no competent medical evidence 
even suggesting that the Veteran has, or ever has had, flat 
feet.  

3.  Although the Veteran appears to assert that he had leg 
problems in service, there is no competent medical evidence 
even suggesting that the Veteran has, or ever has had, a 
bilateral leg disability.  

4.  Degenerative joint disease (DJD) of the knees was first 
diagnosed many years after discharge from service, and there 
is no competent evidence or opinion even suggesting a medical 
relationship between current DJD of the knees and service, to 
include in-service knee problems.



CONCLUSIONS OF LAW

1.  The criteria for service connection for flat feet are not 
met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  The criteria for service connection for a bilateral leg 
disability are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

3.  The criteria for service connection for a bilateral knee 
disability are not met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a pre-rating letter dated in May 2006, which 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for 
service connection, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The letter also provided 
the Veteran with information pertaining to VA's assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  Additionally, the letter informed the 
Veteran to submit any evidence in his possession pertinent to 
the claims on appeal (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).  The February 
2007 RO rating decision reflects the RO's initial 
adjudication of the claims after issuance of the May 2006 
letter.  As such, the above-described notice meets Pelegrini 
content of notice requirements, as well as the VCAA's timing 
of notice requirement.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of private 
medical records from Dr. Manown.  Also of record and 
considered in connection with the appeal are various written 
statements submitted by the Veteran and by his 
representative, on his behalf.

The Board also finds that no additional RO action to further 
develop the record is required.  In this regard, the Board 
notes that the Veteran's service treatment records (STRs) are 
not associated with the claims file.  In May 2006, the 
National Personnel Records Center (NPRC) notified the RO that 
it was unable to furnish the Veteran's medical and dental 
records due to a 1973 fire at the NPRC facility.  The RO 
requested that the NPRC search records of the Surgeon 
General's Office (SGO) and sick or morning reports for the 
Veteran's unit for any treatment of the Veteran's feet, legs, 
or knees.  The NPRC requested that the time period be 
narrowed to a 90-day timeframe in order to conduct the 
search.; however, in an October 2006 letter, the Veteran's 
representative said that the Veteran could not remember the 
date(s) of his injury.  Hence, no further RO action to obtain 
alternate records in this appeal is warranted.

The Board also acknowledges the February 2009 request by the 
Veteran's representative that the Veteran be afforded a VA 
examination to provide a medical opinion as to the etiology 
of his claimed disabilities.  As will be discussed in greater 
detail below, the claims are being denied in the absence of 
any medical indication  that the Veteran has or ever has had 
flat feet or a bilateral leg disability (separate from his 
bilateral knee disability), and any medical suggestion that 
the DJD diagnosed many years after service is in any way 
medically related to service.  As the current record does not 
reflect even prima facie claims for service connection, there 
is no requirement for VA to arrange for a medical examination 
and/or to obtain a medical opinion in connection with these 
claims.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 
F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. 
Principi, 18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim on appeal.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and arthritis becomes manifest to 
a degree of l0 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 

After a full review of the record, including the medical 
evidence and statements by the Veteran and on his behalf, the 
Board finds that service connection is not warranted for flat 
feet, for a bilateral leg disability, or for a bilateral knee 
disability.  

In his March 2006 claim (VA Form 21-526), the Veteran said 
that he had severe flat feet, legs and knees, which became 
worse during military service.  He said he was told by a 
doctor that he could be discharged or could go overseas and 
he chose to go overseas to serve with the 279th Engineers 
Combat Battalion.  When he was discharged, he said he was 
told by the military that he could get a 15 percent pension 
for the disabilities on appeal.  Instead of filing a claim, 
however, he decided to go directly home.  

A March 2000 private medical record from Dr. Manown reflects 
that the Veteran had DJD of the knees.  A June 2001 X-ray of 
the right knee revealed degenerative changes.  In July 2006, 
the Veteran complained of calf pain.

With regard to the claims for service connection  for flat 
feet and for bilateral leg disability, the above-described 
evidence does not support a finding that the veteran has, or 
ever has had, flat feet or a bilateral leg disability (other 
than DJD of the knees, which is addressed below).  Specific 
to the legs, the Board notes that the Veteran complained of 
calf pain in July 2006; however, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not constitute a disability for which service connection 
can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Significantly, neither the Veteran nor his 
representative has not presented or identified any existing 
medical evidence or opinion showing that he, in fact, 
currently has flat feet or a bilateral leg disability

The Board acknowledges that the Veteran's STRs are not 
available for review, and were likely destroyed in a fire at 
the NPRC in 1973.  The Board is aware that in such cases, VA 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the doubt rule.  
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In this case, 
however, even if the Veteran is given the benefit-of-the-
doubt on the question of whether he had in-service feet and 
leg problems, as he seems to suggest, the fact remains that 
there is no medical evidence whatsoever of any current flat 
fleet or leg disability (other than DJD of the knees) upon 
which to predicate a grant of service connection for either 
claimed disability.  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  Thus, where, as here, there is no evidence of the 
disability for which service connection is sought, there can 
be no valid claim for service connection.  See Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992

As regards the Veteran's claim for service connection for 
bilateral knee disability, as indicated above, the veteran's 
private physician had diagnosed DJD of the knees, and there 
is x-ray evidence of degenerative changes in the right knee; 
however, there is  no medical evidence or opinion suggesting 
a relationship between DJD of either knee and service.  The 
medical evidence reflects DJD of the knees was first noted in 
March 2000, many years after the Veteran was discharged from 
service.  The Board points out that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  Moreover, the Veteran has 
not identified a specific injury or event during service 
related to his currently -diagnosed disability. Even if he 
was treated for knee problems during service, as he seems to 
suggest, there is no medical evidence or opinion even 
suggesting a relationship between such problems and current 
DJD, and  neither the Veteran nor his representative has not 
presented or identified any such existing medical evidence or 
opinion. 

In addition to the medical evidence, in adjudicating each 
claim for service connection, the Board has considered the 
Veteran's assertions that he had in-service feet, leg and 
knee problems.  However, as indicated above, the claims 
involving flat feet and a bilateral leg disability turn on 
the question of current disability (medical diagnosis), and 
the claim for bilateral knee disability turns on the question 
of medical relationship between the diagnosed disability and 
military service (medical etiology)-both of which are 
matters within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As 
neither the Veteran nor his representative is shown to be 
other than a layperson without appropriate medical training 
and expertise, neither is  competent to render a probative 
(persuasive) opinion on a medical matter-to include 
diagnosis and medical etiology.  See, e.g., Bostain v. West, 
11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  Hence, 
the lay assertions in this regard have no probative value.

For all the foregoing reasons, the claims for service 
connection for flat feet, for a bilateral leg disability, and 
for a bilateral knee disability must be denied.  In arriving 
at the decision to deny each claim, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as no competent, probative evidence supports any of 
these claims, that doctrine is not applicable.  See 38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for flat feet is denied.

Service connection for a bilateral leg disability is denied.

Service connection for a bilateral knee disability is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


